Title: From Thomas Jefferson to George Washington, 26 August 1793
From: Jefferson, Thomas
To: Washington, George



Aug. 26. 93.

Th: Jefferson has the honor to return to the President the memoir of M. Lentilhon, with a letter to Dr. Mc.Henry adapted to his case.
Of the letter of M. Millet he can make very little. It is rendered difficult of comprehension by the bad English in which it is written: and still more by the imperfect and indigested views of the writer. He sees no distinct object in it but to get the President to invite him to come to Philadelphia, which he would make the foundation of some other application. It seems also to be an attempt to draw the President into their incomprehensible party disputes. He is of opinion it would be better to give no answer to the letter.
